       Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 1 of 12 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

 MATTHEW RANKIN, by and through his guardian,
 BRUCE RANKIN,

                         Plaintiff,                            Case Number: ___________________

 vs.

 RESURGENT CAPITAL SERVICES, L.P.,
 CREDIT CONTROL, LLC, and LVNV FUNDING,
 LLC,

                         Defendants.


                               COMPLAINT with JURY DEMAND

         Now comes Plaintiff, Matthew Rankin, through his legal guardian, Bruce Rankin, and for his

Complaint, states and avers as follows:

                                          PARTIES & FACTS

         1.     This case involves an action for damages advanced by an individual consumer,

Matthew Rankin, against Defendants, Resurgent Capital Services, L.P., Credit Control, LLC, and

LVNV Funding, LLC, for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et

seq. (hereinafter “FDCPA”), and Consumer Sales Practices Act, R.C. § 1345, et. seq. (hereinafter

“CSPA”).

         2.     This case arises from multiple debt collection communications by, or on behalf of,

Defendants. These communications came after Plaintiff instructed them, in writing, to stop all further

communication, which violated the FDCPA, 15 U.S.C. § 1692c(c).

         3.     This case also advances a claim under the FDCPA, §1692g(b) for failure to properly

validate the alleged debt upon written request by Plaintiff.

         4.     These violations of the FDCPA are unfair and deceptive acts, which also give rise to
                                                   1
     Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 2 of 12 PAGEID #: 2



a violation of the CPSA.

        5.      The FDCPA was enacted “to eliminate abusive debt collection practices by debt

collectors, to ensure that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged, and to promote consistent State action to protect consumers

against debt collection abuses.” 15 U.S.C. § 1692(e). This action advances the underlying purposes of

the FDCPA.

        6.      “While Congress appears to have intended the act to eliminate abusive collection

practices, the language of 15 U.S.C. § 1692c(c) is broader: it not only states that a debt collector may

not make a demand for payment following a cease-communication letter, but also prohibits

communication of any kind …” Lewis v. ACB Bus. Servs., 135 F.3d 389, 398 (6th Cir. 1998).

        7.      The FDCPA verification provision at 15 U.S.C. § 1692g(b) is designed “to provide

consumer with notice of how and when the debt was originally incurred or other sufficient notice

from which the consumer could sufficiently dispute the payment obligation. … [Verification] should

provide the date and nature of the transaction that led to the debt, such as a purchase on a particular

date, a missed rental payment for a specific month, a fee for a particular service provided at a specified

time, or a fine for a particular offense assessed on a certain date.” Haddad v. Alexander, Zelmanski,

Danner & Fioritto, PLLC, 758 F.3d 777, 785-86 (6th Cir. 2014).

        8.      The overriding purpose of the [CSPA] … is to eliminate overreaching, to eliminate

inequality in the positions of seller and buyer, and to equalize access to key information. Rose v. Zaring

Homes, 122 Ohio App. 3d 739, 747, 702 N.E.2d 952, 958 (1997).

        9.      “Since the underlying purpose of the FDCPA is to prohibit 'abusive, deceptive and

unfair debt collections practices, 'the purpose of both acts is to prohibit both unfair and deceptive acts

and *** any violation of any one of the enumerated sections of the FDCPA is necessarily an unfair

and deceptive act or practice in violation of R.C. § 1345.02 and/or § 1345.03." D.A.N. Joint Venture


                                                    2
     Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 3 of 12 PAGEID #: 3



III, L.P. v. Armstrong, 2007-Ohio-898, ¶ 50 (Ct. App.).

        10.     Matthew Rankin, having been deemed incompetent, advances this action by and

through his legal guardian, Bruce Rankin.

        11.     At all times relevant herein, Plaintiff, Matthew Rankin, is and has been a resident of

Adams County, Ohio.

        12.     At all times relevant herein, Plaintiff, Matthew Rankin, is and has been a “consumer,”

as defined by the FDCPA and CSPA.

        13.     At all times relevant herein, Defendant, Resurgent Capital Services, L.P. (“Resurgent”),

is a foreign corporation, authorized to conduct, and so conducting, business in the State of Ohio, and

will be served through its authorized agent for service of process.

        14.     At all times relevant herein, Defendant, Credit Control, LLC (“Credit Control”), is a

foreign corporation, authorized to conduct, and so conducting, business in the State of Ohio, and will

be served through its authorized agent for service of process.

        15.     At all times relevant herein, Defendant, LVNV Funding, LLC (“LVNV”), is a foreign

corporation, authorized to conduct, and so conducting, business in the State of Ohio, and will be

served through its authorized agent for service of process.

        16.     Frontline Asset Strategies, LLC (“Frontline”) and Financial Recovery Services, Inc.

(“FRS”) were each retained by and acted on behalf of LVNV for purposes of collection of an alleged

debt on behalf of LVNV; alternatively and/or additionally, Frontline and FRS were each retained by

Resurgent for purposes of collection of an alleged debt.

        17.     Resurgent, Credit Control, Frontline, FRS and LVNV are each a “debt collector,” as

defined by the FDCPA.

        18.     Upon information and belief, Resurgent is servicer acting and collecting an alleged

debt on behalf of LVNV.


                                                   3
      Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 4 of 12 PAGEID #: 4



            19.   Upon information and belief, Credit Control is servicer acting and collecting an alleged

debt on behalf of LVNV.

            20.   LVNV and/or Resurgent are liable for the unlawful debt collection activity of

Frontline and FRS, as well as Resurgent and Credit Control, under principles of agency and respondeat

superior.

            21.   LVNV and/or Resurgent assigned an alleged debt for collection to Frontline after

being directed by Plaintiff to cease and desist all communications.

            22.   LVNV and/or Resurgent assigned an alleged debt for collection to FRS after being

directed by Plaintiff to cease and desist all communications.

            23.   LVNV and/or Resurgent failed to inform Frontline that the alleged debtor had a cease

and desist request related to the allege debt that Frontline was assigned to collect.

            24.   LVNV and/or Resurgent failed to inform FRS that the alleged debtor had a cease and

desist request related to the allege debt that FRS was assigned to collect.

            25.   Defendants’ contacts via letters, and any other mode of communication, each

constituted a “communication,” as defined by the FDCPA.

            26.   Upon information and belief, each Defendant has attempted to collect an alleged

“debt” wherein the original “creditor” is Credit One Bank, NA, as those terms are defined by the

FDCPA.

            27.   Upon information and belief, LVNV and Resurgent are related and part of an

organization of companies referred to as “Resurgent Companies.”

            28.   Credit Control is also part of Resurgent Companies.

            29.   Upon information and belief, Credit One Bank is the parent organization of the

“Resurgent Companies.”

            30.   Upon information and belief, LVNV is a debt buyer, and purchased the subject


                                                     4
     Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 5 of 12 PAGEID #: 5



charged-off alleged debt from Credit One Bank, NA.

        31.     Upon information and belief, Resurgent, Credit Control, FRS, and Frontline were each

collecting an alleged debt on behalf of LVNV.

        32.     Resurgent, Credit Control, FRS, and Frontline, at all times relevant to the debt

collection activity alleged herein, were each servicers, sub-servicers assignees, representatives, agents

or debt collectors acting on behalf of Resurgent Companies.

        33.     Resurgent, Credit Control, FRS, and Frontline, at all times relevant to the debt

collection activity herein, were each servicers, sub-servicers assignees, representatives, agents or debt

collectors on behalf of LVNV.

        34.     LVNV is liable for the acts of its agents, representatives, debt collectors, assignees,

servicers and/or sub-servicers.

        35.     In accordance with the foregoing, LVNV is a debt collector within the purview of the

FDCPA.

        36.     On December 5, 2020, Plaintiff sent a letter to Resurgent and LVNV. In this

correspondence, Plaintiff advised Resurgent and LVNV that he wrote to said defendants in follow-

up to reviewing a tradeline they furnished on his Experian credit report, and that he disputed any

alleged debt being owed to them. Plaintiff requested full validation of the alleged debt, and further

requested Resurgent and LVNV cease and desist from any communication beyond such validation.

        37.     A letter dated January 27, 2021 from Resurgent addressed to Matthew Rankin,

purported to, inter alia, provide “verification of the debt.”

        38.     This communication also acknowledges it is “an attempt to collect a debt.”

        39.     The purported “verification” from Resurgent provided no information about any

basis for the alleged $641.91 debt it sought. The only itemized information in the solitary statement

that Resurgent provided set out fees and interest in the amount of $45.25 and $11.51, respectively.


                                                     5
        Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 6 of 12 PAGEID #: 6



           40.      This “verification” and collection letter was received by Matthew Rankin on February

3, 2021.

           41.      Resurgent’s verification included:

                    a. an “Account Summary Report” dated January 27, 2021, listing the original creditor

                    of the alleged account as Credit One Bank, N.A. The summary listed LVNV Funding

                    LLC as the owner of the alleged account. The summary stated a charge-off amount of

                    $641.91, and a charge-off date of June 10, 2019, but provided no other information

                    regarding how Resurgent arrived at the amount allegedly owed (e.g., what charges were

                    made). The summary stated the account originated on April 26, 2018. Resurgent also

                    provided no information establishing LVNV was the true owner of the alleged account

                    other than its bald assertion.

                    b. a single statement for the period of May 10, 2019 to June 9, 2019. This statement

                    included itemized charges for fees only, and also failed to show how Resurgent arrived

                    at the alleged amount due.

           42.      The “verification” provided by Resurgent did not include any information as to how

or when the alleged debt was originally incurred, such as the date or nature of the transactions that led

to the date.

           43.      On February 5, 2021, Plaintiff wrote a second letter to Resurgent stating he received

the letter dated January 27, 2021, and disputed the validity of the debt, and instructed Resurgent “to

cease further communication” with him, in accordance with 15 U.S.C. § 1692c(c), providing in relevant

part:1




1
    Plaintiff’s telephone number is redacted for privacy reasons.

                                                            6
Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 7 of 12 PAGEID #: 7
    Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 8 of 12 PAGEID #: 8



       51.     The March 23, 2021 letter was a debt collection communication attempting to collect

the same alleged debt.

       52.     The March 23, 2021 letter named LVNV as the “Current Creditor.”

       53.     LVNV, however, was never a “creditor” to Plaintiff.

       54.     LVNV did not offer or extend credit to Plaintiff at any time.

       55.     Credit Control sent Plaintiff the March 23, 2021 letter knowing Plaintiff had previously

requested Credit Control cease all communications related to the alleged debt.

       56.     Neither LVNV, nor any agent or representative of LVNV, provided any evidence or

document showing the alleged debt is owed to LVNV by Plaintiff.

       57.     Neither LVNV, nor any agent or representative of LVNV, provided any evidence or

document showing LVNV was the lawful owner of the alleged debt.

       58.     Despite Plaintiff’s requests that Defendants cease all communication with him,

Defendants continued to communicate with him regarding the alleged debt.

       59.     On April 13, 2021, Matthew Rankin received correspondence from FRS stating an

intent to collect an alleged debt on behalf of LVNV.

       60.     FRS’s collection letter threatened that Plaintiff should pay the alleged debt to

“*****Avoid Client Review For Law Firm Assignment****”.

       61.     On April 21, 2021, Matthew Rankin received a telephone call from Frontline,

attempting to collect a debt on behalf of LVNV for $696.15, despite Matthew Rankin’s prior

instruction to LVNV to cease and desist further communication.

       62.     During the April 21, 2021, the Frontline representative became belligerent and abusive

with Matthew Rankin, and he subsequently hung up.

       63.     After about an hour, Plaintiff called Frontline back and requested written validation

of the alleged debt, and instructed Frontline to stop calling him. Frontline’s representative informed


                                                  8
     Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 9 of 12 PAGEID #: 9



Plaintiff that he would be removed from Frontline’s calling list.

        64.     On April 21, 2021, Plaintiff wrote a letter directly to Frontline, wherein he instructed

Frontline to cease and desist all communication with him in accordance with 15 U.S.C. §

1692c(c).

        65.     On April 27, 2021, Matthew Rankin received another correspondence from Frontline

stating Frontline’s intent to collect the alleged $696.15 debt on behalf of LVNV. Frontline also

threatened that if Matthew Rankin does not “resolve” the alleged debt while it is their office, their

client may retain an attorney.

        66.     At all times relevant, Matthew Rankin has taken reasonable steps to mitigate his

injuries by repeatedly disputing the alleged debt, requesting verification of the alleged debt, and clearly

instructing Defendants to cease all communication with him regarding the alleged debt.

        67.     As a result of the continued communications, notwithstanding Plaintiff’s instruction

to cease all communications, Matthew Rankin has suffered stress, anxiety, emotional distress, invasion

of privacy, intrusion upon his seclusion, loss of enjoyment, and inability to be free of unwanted

dunning by Defendants related to this disputed alleged debt.

                                  JURISDICTION AND VENUE

        68.     The Court has federal question jurisdiction over this action pursuant to 28 U.S.C. §

1331.

        69.     This Court has personal jurisdiction over Defendants because Resurgent, LVNV, and

Credit Control each do business in this District. See, 28 U.S.C. § 1391(c)(2).

        70.     This Court also has jurisdiction pursuant to 15 U.S.C. § 1692k(d).

        71.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1).

        FIRST CAUSE OF ACTION: FAIR DEBT COLLECTION PRACTICES ACT

        72.     Matthew Rankin hereby incorporates all other paragraphs as if fully restated herein.


                                                    9
   Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 10 of 12 PAGEID #: 10



        73.      This claim is for violation of the FDCPA by Defendants, Resurgent, LVNV, and

Credit Control, jointly and severally.

        74.      With limited exceptions, 15 U.S.C. § 1692c(c) prohibits debt collectors like Defendants

from communicating with consumer if “a consumer notifies a debt collector in writing that the

consumer refuses to pay a debt or that the consumer wishes the debt collector to cease further

communication with the consumer.”

        75.      The limited exceptions set out under 15 U.S.C. § 1692c(c) do not apply to any of the

communications at issue in this case.

        76.      Defendants also failed to validate the alleged debt pursuant to Plaintiff’s request under

15 U.S.C. § 1692g(b).

        77.      Defendants’ actions and inactions, as described herein, caused great and irreparable

injury to Plaintiff.

        78.      Defendants have each acted with willful intent to injure Plaintiff.

        79.      At all times relevant, each Defendant had substantial written materials that informed

it of its duties and obligations under the FDCPA.

        80.       Despite knowing of their legal obligations, each Defendant acted consciously in

breaching its known duties, and depriving Plaintiff of his rights under the FDCPA.

        81.      The communications described herein were not the result of a bona fide error.

        82.      No Defendant herein, individually or collectively, maintained procedures adapted to

avoid bona fide errors under the FDCPA.

          SECOND CAUSE OF ACTION: CONSUMER SALES PRACTICES ACT

        83.      Matthew Rankin hereby incorporates all other paragraphs as if fully restated herein.

        84.      This claim is for violation of the Consumer Sales Practices Act, R.C. § 1345, et. seq.

(hereinafter “CPSA”) Defendants, Resurgent, LVNV, and Credit Control, jointly and severally.


                                                    10
   Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 11 of 12 PAGEID #: 11



        85.       At all times relevant, Matthew Rankin was a “consumer,” as defined by the Ohio

Consumer Sales Practices Act.

        86.       At all times relevant, the facts as set forth herein, effect a “consumer transaction,” as

defined by the Ohio Consumer Sales Practices Act.

        87.       At all times relevant, each Defendant’s actions and omissions, as forth herein, was

unfair and deceptive to Plaintiff.

        88.       At all times relevant, each Defendant’s violations of the FDCPA, as set forth herein,

was unfair and deceptive to Matthew Rankin. See Taylor v. First Resolution Inv. Corp., 2016-Ohio-3444, ¶

90, 148 Ohio St. 3d 627, 654, 72 N.E.3d 573, 599, citing Kelly v. Montgomery Lynch & Assocs., Inc., N.D.

Ohio No. 1:07-CV-919, 2008 U.S. Dist. LEXIS 30917, 2008 WL 1775251, *11 (Apr. 15, 2008).

        89.       As a result of claims and allegations set forth herein, inter alia, before, during, or after

a consumer transaction involving or effecting Matthew Rankin, Defendants each committed one or

more unfair and deceptive acts.

        WHEREFORE, Plaintiff, Matthew Rankin, demands judgment against Defendants, jointly

and severally, as applicable in accordance with the allegations set forth above, as deemed just and

lawful by the Court; plus, on each claim, litigation costs, interest, reasonable attorney fees, and any

and all other legal and equitable relief this Honorable Court deems just and lawful and as follows:

                                         PRAYER FOR RELIEF

        1. On the first claim for violation of the Fair Debt Collection Practices Act by Resurgent,

              LVNV, and Credit Control, jointly and severally, compensatory damages to compensate

              Matthew Rankin for his actual damages, statutory damages up to $1,000.00 per violation,

              including litigation costs, interest, attorney fees as deemed proper and lawful by the Court,

              and any and all other legal and equitable relief this Court deems just and lawful for each

              violation that may be proven at trial; and


                                                      11
   Case: 1:21-cv-00606-MRB Doc #: 1 Filed: 09/21/21 Page: 12 of 12 PAGEID #: 12



       2. On the second claim, for violation of the Consumer Sales Practices Act by Resurgent,

           LVNV, and Credit Control, jointly and severally, $200.00 statutory damages, or three times

           actual damages, whichever is greater, and other damages, remedies, and relief, including

           non-economic damages, litigation expenses, interest, and attorney fees as deemed proper

           and lawful by the Court, for each and every violation that may be proven at trial; and

       Plus, on each and every claim, interest and any and all other legal and equitable relief deemed

necessary and just.


                                        JURY DEMAND

       A trial by jury composed of the maximum number of jurors permitted by law is hereby

demanded by Plaintiff.



                                                      Respectfully submitted,

                                                      WELLS LAW OFFICE, INC.

                                                      BY: /s/ Amy L. Wells
                                                      AMY L. WELLS, Ohio No. 78247
                                                      Counsel for Plaintiff
                                                      201 N. Garland Ct., 2908
                                                      Chicago, IL 60601
                                                      (773) 762-9104
                                                      amywellls@equaljusticelaw.com




                                                 12
